                                                                                    1 Abraham Colman (SBN 146933)
                                                                                      Email: acolman@reedsmith.com
                                                                                    2 Raffi Kassabian (SBN 260358)

                                                                                    3 Email: rkassabian@reedsmith.com
                                                                                      REED SMITH LLP
                                                                                    4 355 South Grand Avenue, Suite 2900
                                                                                      Los Angeles, CA 90071-1514
                                                                                    5 Telephone: +1 213 457 8000
                                                                                      Facsimile: +1 213 457 8080
                                                                                    6

                                                                                    7 Le T. Duong (SBN 297662)
                                                                                      Email: lduong@reedsmith.com
                                                                                    8 REED SMITH LLP
                                                                                      101 Second Street, Suite 1800
                                                                                    9 San Francisco, CA 94105-3659
                                                                                      Telephone: +1 415 543 8700
                                                                                   10 Facsimile: +1 415 391 8269
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Attorneys For Defendant
                                                                                      Nationstar Mortgage LLC
                                                                                   12
                                                                                                                    UNITED STATES DISTRICT COURT
REED SMITH LLP




                                                                                   13                              EASTERN DISTRICT OF CALIFORNIA
                                                                                   14
                                                                                        DENISE WALLACE,                          Case No.: 2:18−cv−02768-JAM-DB
                                                                                   15                                            [Removed from Sacramento Superior Court,
                                                                                                                                 case No. 34-2018-00239680]
                                                                                   16                     Plaintiff,
                                                                                                                                 ORDER GRANTING EXTENSION OF
                                                                                   17        vs.                                 TIME TO RESPOND TO AMENDED
                                                                                                                                 COMPLAINT
                                                                                   18 NATIONSTAR MORTGAGE LLC, Individually
                                                                                      and dba Mr. Cooper and DOES 1-100,         Compl. Filed:     August 28, 2018
                                                                                   19 INCLUSIVE,                                 FAC Filed:      November 8, 2018

                                                                                   20                     Defendants.            Honorable John A. Mendez

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                              –1–
                                                                                            [PROPOSED] ORDER GRANTING EXTENSION OF TIME TO RESPOND TO AMENDED
                                                                                                                        COMPLAINT
                                                                                    1    The Court, having reviewed the Joint Stipulation for Extension of Time to Respond to Amended
                                                                                    2 Complaint, finds that the Stipulation should be APPROVED.

                                                                                    3
                                                                                         IT IS THEREFORE ORDERED that the Stipulated Motion for Extension of Time to Respond to
                                                                                    4
                                                                                        Amended Complaint is approved and Nationstar shall have up through and including January 4,
                                                                                    5
                                                                                        2019 to respond to the Amended Complaint.
                                                                                    6

                                                                                    7 IT IS SO ORDERED.

                                                                                    8
                                                                                        DATED: 12/17/2018
                                                                                    9
                                                                                                                                    /s/ John A. Mendez_________
                                                                                   10                                               HONORABLE JOHN A. MENDEZ
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                               UNITED STATES DISTRICT COURT JUDGE

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                      –2–
                                                                                              [PROPOSED] ORDER GRANTING EXTENSION OF TIME TO RESPOND TO AMENDED
                                                                                                                          COMPLAINT
